  Case 1:19-cv-00285-LO-JFA Document 2 Filed 03/13/19 Page 1 of 7 PageID# 3



                        UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA

__________________________________________
TRUSTEES OF THE PLUMBERS AND               )
PIPEFITTERS NATIONAL PENSION FUND          )
103 Oronoco Street                         )
Alexandria, VA 22314                       )
                                           )
       Plaintiffs,                         )
                                           )
                     v.                    ) Civil Action No._________
                                           )
I.C.I. MECHANICAL, LLC                     )
1010 Krebs Station Road                    )
Paducah, KY 42003-9216                     )
                                           )
Serve:                                     )
Registered Agent and Manager               )
D. Matthew Ingram                          )
2600 Bridge Street                         )
Paducah, KY 42003                          )
                                           )
                     Defendant.            )
___________________________________________)

                                        COMPLAINT

              (FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT;
                TO COLLECT CONTRIBUTIONS DUE TO PLAINTIFF FUND
                  AND TO ENJOIN VIOLATIONS OF THE TERMS OF AN
                            EMPLOYEE BENEFIT PLAN)

                                          PARTIES

              1.     Plaintiffs Trustees of the Plumbers & Pipefitters National Pension Fund

(hereinafter the "National Pension Fund") are the trustees of a multi-employer employee benefit

plan as those terms are defined in Sections 3(3) and 3(37) of the Employee Retirement Income

Security Act of 1974, (ERISA), 29 U.S.C. §§ 1002(3) and (37). The National Pension Fund is

established and maintained by a Restated Agreement and Declaration of Trust and by a Collective
  Case 1:19-cv-00285-LO-JFA Document 2 Filed 03/13/19 Page 2 of 7 PageID# 4



Bargaining Agreement between United Association Local Union No. 184 and the Defendant. The

National Pension Fund is administered at 103 Oronoco Street, Alexandria, Virginia 22314.

               2.      Defendant I.C.I. Mechanical, LLC is a Kentucky limited liability company

existing under the laws of the Commonwealth of Kentucky with an office located in Paducah,

Kentucky. Defendant transacts business in the Commonwealth of Kentucky as a contractor or

subcontractor in the plumbing and pipefitting industry and at all times herein was an "employer

in an industry affecting commerce" as defined in Sections 501(1), (3) and 2(2) of the Labor-

Management Relations Act (LMRA), 29 U.S.C. §§ 142(1), (3) and 152(2); Sections 3(5), (9),

(11), (12) and (14) of ERISA, 29 U.S.C. §§ 1002(5), (9), (11), (12) and (14); and Section 3 of the

Multiemployer Pension Plan Amendments Act of 1980, 29 U.S.C. § 1001a.

                                         JURISDICTION

               3.      This Court has jurisdiction of this action under Sections 502 and 515 of

ERISA, 29 U.S.C. §§ 1132 and 1145, and under Section 301 of LMRA, 29 U.S.C. § 185(a). This

is an action for breach of a Collective Bargaining Agreement between an employer and labor

organizations representing employees in an industry affecting commerce, an action to collect

contributions due to an employee benefit plan under the terms of the Collective Bargaining

Agreement, and an action to enjoin the violation of the terms of an employee benefit plan.

                                             COUNT I

               4.      Defendant is signatory to the Collective Bargaining Agreement with United

Association Local Union No. 184 establishing the terms and conditions of employment for

journeymen and apprentice plumbers and pipefitters employed by the Defendant.




                                                    2
  Case 1:19-cv-00285-LO-JFA Document 2 Filed 03/13/19 Page 3 of 7 PageID# 5



               5.     Pursuant to the Collective Bargaining Agreement, Defendant agreed to pay

to the National Pension Fund certain sums of money for each hour worked by employees of the

Defendant covered by the Collective Bargaining Agreement.

               6.     Defendant employed certain employees covered under the Collective

Bargaining Agreement during this period and continuing.

               7.     Defendant has failed to make contributions due to the National Pension

Fund for work performed at Defendant’s request for the months of September 2018 through

January 2019 on behalf of members in Local 184’s jurisdiction.

               8.     Defendant has failed to submit reports to the National Pension Fund

indicating the amount owed for the months of September 2018 through January 2019.

               9.     Pursuant to the terms of the Collective Bargaining Agreement, Defendant

is obligated to pay these contributions owed to the National Pension Fund.

               10.    Pursuant to Article VI, Section 6 of the Restated Agreement and

Declaration of Trust establishing the Plumbers and Pipefitters National Pension Fund, when an

employer fails to file the properly completed report forms, in order to determine the amounts due,

the Fund is authorized to project the delinquent amount using the following formula:

               . . . The Trustees of may project as the amount of the delinquency (a)
               the average of the monthly payments actually made by the Employer
               for the last three (3) months for which the payments were made, or
               (b) the average of monthly payments made by the Employers for the
               last twelve (12) months for which payments were made, or (c) the
               average of the monthly payment documented by the remittance
               reports submitted by the Employer without payments for the last
               three (3) months, or (d) the average of the monthly payment
               documented by remittance reports submitted by the Employer
               without payments for the last twelve (12) months, or (e) the average
               monthly contributions determined by (i) certified payroll records
               required under any applicable federal, state or local law or (ii) an
               audit of the payroll and wage records of an Employer. . .




                                                   3
  Case 1:19-cv-00285-LO-JFA Document 2 Filed 03/13/19 Page 4 of 7 PageID# 6



               11.    Defendant is bound to the Restated Agreement and Declaration of Trust.

               12.    Using report forms submitted for the last 3 months for which the

Defendant actually submitted contributions to the Fund the projected delinquency for the months

listed in paragraph number 8 is $32,451.25, calculated as follows:

               Local 184 – September 2018 through January 2019:

               06/18 - $ 5,472.07
               07/18 - $ 5,835.51
               08/18 - $ 8,163.17
                       $19,470.75 divided by 3 = $6,490.25 per month

               [$6,490.25 x 5 months (09/18 through 01/19) = $32,451.25]

               13.    Pursuant to the calculations above, Defendant owes to the National

Pension Fund contributions for the months of September 2018 through January 2019 in the total

amount of $32,451.25.

               14.    Pursuant to Article VI, Section 5 of the Restated Agreement and

Declaration of Trust establishing the National Pension Fund, an Employer who fails to pay the

amounts required by the Collective Bargaining Agreement on time shall be obligated to pay

liquidated damages as follows:

               . . . If an Employer has failed to pay the amounts due when such
               amounts become due and payable, that Employer shall be
               considered delinquent. The Trustees may assess liquidated
               damages against any delinquent employer in the amount of 10% of
               the amount due if payment is not received by the due date. . . .

               15.    Pursuant to this provision, Defendant is obligated to the National Pension

Fund in the amount of $3,245.13 in liquidated damages for late payments for the months of

September 2018 through January 2019.

               WHEREFORE, in Count I Plaintiff Fund prays for judgment as follows:




                                                   4
  Case 1:19-cv-00285-LO-JFA Document 2 Filed 03/13/19 Page 5 of 7 PageID# 7



               A.     In the total amount of $32,451.25 for contributions due for work

performed for the months of September 2018 through January 2019, plus interest assessed at a

rate of 12% per annum pursuant to the Trust Agreement on the amount due from the date of

delinquency until the date of payment, costs, and reasonable attorneys’ fees, pursuant to 29

U.S.C. § 1132(g)(2) and 28 U.S.C. § 1961.

               B.     In the amount of $3,245.13 for liquidated damages assessed on late

payments for the months of September 2018 through January 2019, plus costs and reasonable

attorneys’ fees pursuant to 29 U.S.C. § 1132(g).

               C.     For contributions to the National Pension Fund which become due after

the filing of this lawsuit and up to the date of judgment, plus interest, liquidated damages, costs

and attorneys’ fees pursuant to 29 U.S.C. § 1132(g)(2) and 28 U.S.C. § 1961.

               D.     For such further relief as the Court may deem appropriate.

                                            COUNT II

               16.    This Court has jurisdiction of this action under §§ 502(a)(3), (f), (g) and

515 of ERISA of 1974, 29 U.S.C. §§ 1132(a)(3), (f), (g) and 1145. This is an action to enjoin

violations of the terms of employee benefit plans.

               17.    Plaintiffs hereby adopt, incorporate and restate in Count II paragraphs 1

through 15.

               18.    Defendant, pursuant to the Restated Agreement and Declaration of Trust

establishing the National Pension Fund, agreed to make timely contributions to the National

Pension Fund in the amounts and on the dates required by its Collective Bargaining Agreement

with United Association Local Union No. 184 in order to maintain the plan of benefits provided

through the National Pension Fund.




                                                     5
   Case 1:19-cv-00285-LO-JFA Document 2 Filed 03/13/19 Page 6 of 7 PageID# 8



               19.    Defendant has repeatedly failed to submit timely reports or contributions

to the National Pension Fund in violation of the requirements of the aforementioned Restated

Agreement and Declaration of Trust of the National Pension Fund.

               WHEREFORE, in Count II Plaintiff Fund prays for judgment as follows:

               A.     For a Court Order enjoining violations of the terms of the Plaintiff

employee benefit plans and requiring Defendant to submit timely contributions and reports to the

Plaintiff Funds.

               B.     For such further relief as the Court may deem appropriate.

                                            Respectfully submitted,




Date: March 13, 2019                        By: ________/s/________________________
                                                John R. Harney, Bar No. 41520
                                                Counsel for Plaintiff Funds
                                                O'Donoghue & O'Donoghue LLP
                                                5301 Wisconsin Ave., NW, Suite 800
                                                Washington, DC 20015
                                                Telephone No.: (202)362-0041
                                                Facsimile No.: (202)362-2640
                                                jharney@odonoghuelaw.com




                                            By:             /s/
                                                  Rebecca Richardson, Bar No. 80855
                                                  Counsel for Plaintiff Funds
                                                  O’Donoghue & O’Donoghue LLP
                                                  5301 Wisconsin Ave., NW, Suite 800
                                                  Washington, DC 20015
                                                  Telephone No.:(202)362-0041
                                                  Facsimile No.:(202)362-2640
                                                  rrichardson@odonoghuelaw.com
322953_1




                                                   6
   Case 1:19-cv-00285-LO-JFA Document 2 Filed 03/13/19 Page 7 of 7 PageID# 9




                               CERTIFICATE OF SERVICE

              This is to certify that a copy of the foregoing Complaint has been served by

certified mail, as required by 502(h) of the Employee Retirement Income Security Act of 1974,

29 U.S.C. § 1132(h) this 13th day of March, 2019 on the following:


              The Office of Division Counsel
              Associate Chief Counsel (TE/GE) CC: TEGE
              Room 4300
              1111 Constitution Avenue
              Washington, DC 20224

              Attention: Employee Plans

              Secretary of Labor
              200 Constitution Ave., N.W.
              Washington, DC 20210

              Attention: Assistant Solicitor for
                     Plan Benefits Security




                                                   _______/s/_______________________
                                                   John R. Harney, Bar No. 41520
                                                   Counsel for Plaintiff Funds
                                                   O'Donoghue & O'Donoghue LLP
                                                   5301 Wisconsin Ave., NW, Suite 800
                                                   Washington, DC 20016
                                                   Telephone No.: (202)362-0041
                                                   Facsimile No.: (202)362-2640
                                                   jharney@odonoghuelaw.com


322953_1
